      Case: 1:18-cv-02353-DAP Doc #: 21 Filed: 11/08/18 1 of 2. PageID #: 118




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


Evin King,                                     )   Case No. 1:18-CV-02353
                                               )
                             Plaintiff,        )   Judge Dan Polster
                                               )
               vs.                             )   Magistrate Judge Jonathan D. Greenberg
                                               )
Robert Matuszny, et al.,                       )
                                               )   SUGGESTION OF DEATH OF
                             Defendants.       )   DEFENDANT ROBERT MATUSZNY
                                               )
                                               )
                                               )


         Pursuant to Federal Rule of Procedure 25 (a), notice is hereby given to the Court and

Plaintiff that Defendant, Robert Matuszny, passed away on October 17, 2018.


                                            /s/ Kenneth A. Calderone
                                            Kenneth A. Calderone (0046860)
                                            John R. Chlysta (0059313)
                                            Anne M. Markowski (0069705)
                                            Hanna, Campbell & Powell, LLP
                                            3737 Embassy Parkway, Suite 100
                                            Akron, OH 44333
                                            Telephone: (330) 670-7324 / (330) 670-7305
                                                         (330) 670-7601
                                            Facsimile: (330) 670-7440 / (330) 670-7442
                                                         (330) 670-7456
                                            Email: kcalderone@hcplaw.net
                                                    jchlysta@hcplaw.net
                                                    amarkowski@hcplaw.net
                                            Attorneys for Defendants Robert Matuszny,
                                            Gregory Kunz, Michael O’Malley, Thomas Miller,
                                            Timothy Zbikowski, and Dennis Gunsch
      Case: 1:18-cv-02353-DAP Doc #: 21 Filed: 11/08/18 2 of 2. PageID #: 119



                                CERTIFICATE OF SERVICE

       This document was filed on November 8, 2018, using the Court’s CM/ECF system,
which will send notification of such filing to all parties. Parties may access this document
through the Court’s electronic filing system. Copies of this filing were mailed to the parties not
on the Court’s electronic filing system.


                                             /s/ Kenneth A. Calderone
                                             Kenneth A. Calderone (0046860)
                                             John R. Chlysta (0059313)
                                             Anne M. Markowski (0069705)
                                             Attorneys for Defendants Robert Matuszny,
                                             Gregory Kunz, Michael O’Malley, Thomas Miller,
                                             Timothy Zbikowski, and Dennis Gunsch


<<HCP #1017801-v1>>




                                                2
